DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority Documents

	The French foreign priority document(s) FR16 60541, submitted under 35 
U.S.C. § 119 (a)-(d), was/were been received on April 25, 2019 and placed of record in the file. 
Information Disclosure Statement


The information disclosure statements filed September 4, 2019 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Election/Restrictions
Applicant’s election of Group I, claims 1-12 in the reply filed on November 23, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
s 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected polymeric composition for a lithium0ion battery electrode (Group II, claims 13-19 & 21-23) and a process for sintering ceramics (Group III, claim 20), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 23, 2020.
Claims 1-12 are pending, and claims 13-20 are withdrawn. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris U.S. Pat. 5,015,753 in view of Michel et al. U.S. Pub. 2013/0337204.
With respect to claim 1, Harris teaches a process for the degradation of at least one polymer of an alkene carbonate (starting material is poly (alkylene carbonate) polyahls [col. 2, lines 60-68]; which is a random polyol represented by formula 1; [col. 3, lines 23-30]) at a temperature of between 120°C and 270°C (80 to 225o C; col. 6, lines 60-65), comprising a reaction of a primary amine with the said at least one polymer which is a poly(alkene carbonate) polyol (primary diamines are reacted with the poly(alkene carbonate; col. 2, lines 30-32). It would be reasonable to expect that said  With respect to claim 3, the said primary amine depolymerizes the said at least one poly(alkene carbonate) polyol by the said reaction without organometallic catalyst in order to obtain the said degradation residue which is vaporizable (when amines are used as modifying reacts they can also function as catalyst for the modification reaction, thus no organometallic catalyst; col. 6, lines 23-28; residue at col. 7, lines 40-45).  Further concerning claim 3, the ratio by weight of the said residue to the said initial poly(alkene carbonate) polyol(s) being between 0.2% and 5% (residue carbon moiety is between 0.5 to 10%; col. 7, lines 25-50).  With respect to claim 5, in order to obtain the said degradation residue, the said reaction is carried out between 130°C and 260°C for at most 2 hours (80 to 225o C, upto 6 hours; col. 6, lines 60-65).  With respect to claim 6, the said primary amine is an oligomer or a polymer, a weight-average molecular weight of less than or equal to 2000 g/mol (1,6-diamino hexane; col. 5, lines 38-40).  With respect to claim 7, the said primary amine is a monomeric aliphatic monoamine chosen from non-volatile alkylamines (butylamine, n-hexylamine, cyclohexylamine; col. 5, lines 20-24). With respect to claim 8, the primary amine is a monomeric aromatic monoamine chosen from anilines and aniline claim 9, the said primary amine is an oligomeric or polymeric aliphatic polyamine of polyetheramine type (col. 5lines 17-25).  With respect to claim 10, the said at least one poly(alkene carbonate) polyol is a linear aliphatic diol, more than 50 mol% of the end groups of which are hydroxyl groups with which the said primary amine interacts (poly(ethylene carbonate) diol; Example 1, same material set forth in the instant specification at page 5, lines 20-25) .  In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, the prior art teaches the same poly(ethylene carbonate) diol and amines set forth by Applicant, thus it is reasonable to expect that more than 50 mol% of the end groups are hydroxyl groups. With respect to claim 11, the said at least one poly(alkene carbonate) polyol being chosen from poly(ethylene carbonate) diols and poly(propylene carbonate) diols with a weight-average molecular weight of between 700 g/mol and 2000 g/mol (poly(ethylene carbonate) diol; Example 1).  With respect to claim 12, the primary amine/poly(alkene carbonate) polyol(s) ratio by weight for the said reaction is less than or equal to 10% inclusive (Example 1 and col. 5, lines 57-63).
	Harris does not expressly disclose that the reaction was under air (claim 1): in which the said reaction is carried out in an oven in communication with a stream of air exterior to the said oven, the said stream of air being capable of extracting the said at least one poly(alkene carbonate) polyol as it is degraded and being formed of ambient 5 Pa; (claim 2); the said degradation residue is a liquid/solid mixture comprising: - between 10% and 90% by weight of a first residue comprising a carbonate of the said alkene and/or oligomeric traces of the said at least one poly(alkene carbonate) polyol, and - between 90% and 10% by weight of a second residue comprising a degradation product of the said primary amine (claim 4).
	Michel teaches that it is well known in the art to employ air for reactions forming poly carbonate polyols ([0171]; claim 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the air stream of Michel, in the reaction of forming poly(alkylene carbonate) polyol as a cheap abundant reactant source. Also, the selection of a known material based on its suitability for its  intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
With respect to claim 2, it would be reasonable to expect the air stream of Harris in view of Michel to be capable of extracting the said at least one poly(alkene carbonate) polyol as it is degraded and being formed of ambient air at atmospheric pressure of 1.013 x 105 Pa as “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. In the instant case the air stream would be capable of extracting the said at least one 5 Pa.
With respect to claim 4, the said degradation residue is a liquid/solid mixture comprising: - between 10% and 90% by weight of a first residue comprising a carbonate of the said alkene and/or oligomeric traces of the said at least one poly(alkene carbonate) polyol (residue carbon moiety is between 0.5 to 10%; col. 7, lines 25-50 of Harries).  With respect to containing between 90% and 10% by weight of a second residue comprising a degradation product of the said primary amine, it would have been reasonable to expect considering Harris in view of Michel teach the same primary amine, air stream, temperature and method set forth by Applicant. In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, the finial composition would reasonable contain residue comprising a degradation product of the primary amine.  With respect to containing 90% to 10% of said second residue, because "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722